Exhibit 10.1
 
SALES TRADING PLAN AGREEMENT
 
WHEREAS, Del Global Technologies Corp., a New York corporation (the "Company")
desires to purchase, from time to time, certain shares (the "Shares") of common
stock, par value $.10 per share (the "Common Stock"), of the Company.
 
WHEREAS, the Company desires to enter into this agreement for the purpose of
establishing a trading plan to make purchases of Shares in compliance with all
applicable laws, including, but not limited to, Section 10(b) of the Securities
Exchange Act of 1934, as amended (the "1934 Act"), and the rules and regulations
promulgated thereunder, including, but not limited to, Rule 10b5-1.  References
herein to this "Agreement" refer to this agreement and specifically include the
trading plan described herein.
 
NOW, IT IS AGREED, as of this November 26, 2008 by the Company and Mutual
Securities, Inc. (the "Broker") as follows:
 
Section 1.                      Terms of Purchase.
 
(a)
The Company desires that the Broker effect purchases of the Shares on its behalf
in accordance with trading requirements adopted by the Company and to be
delivered in writing to the Broker by separate letter (the "Initial Trading
Instructions").  The trading requirements adopted by the Company are referred to
herein as the "Program Period."

 
(b)
In furtherance of Section 1(a) hereof, the Company directs the Broker to
purchase, in customary brokerage transactions, the Shares, for the Company's
account or accounts, in the Broker's sole discretion as to execution and timing,
subject to the condition that as of the time of any purchase of Shares, any
individual employee of the Broker making the Broker's investment decisions on
behalf of the Company shall not be in possession of or aware of material
nonpublic information relating to the Company's business, operations or
prospects or the value of the Common Stock ("Material Nonpublic Information").

 
(c)
Notwithstanding the foregoing, the Broker shall not purchase Shares at any time
when the Broker, in its sole discretion, shall have determined that such
purchase would violate applicable law, including, without limitation, Section
10(b) of the 1934 Act and the rules and regulations promulgated thereunder and
Section 5 of the Securities Act of 1933, as amended (the "1933 Act").

 
(d)
The Company agrees that, during the Program Period, it shall not exercise any
subsequent influence over how, when or whether to effect purchases of the
Shares, except that the Company may amend this Agreement as set forth in Section
3 hereof.  Each of the Company and the Broker agrees that it will not discuss
with the other the Company's business, operations or prospects or any other
information likely to be related to the value of the Shares or likely to
influence a decision to purchase the Shares.  Notwithstanding the preceding
sentence, with the approval of counsel to the Broker, the Company may
communicate with Broker personnel who are not responsible for, and have no
ability to influence, the execution of the trading plan set forth in this
Agreement.

 

--------------------------------------------------------------------------------


 
 
Section 2.                      Representations, Warranties and Covenants.
 
(a)
The Company represents, warrants and covenants to the Broker as follows:

 
 
(i)
The Company is not, as of the date hereof, aware of or in possession of Material
Nonpublic Information.

 
 
(ii)
The Company will at all times, in connection with the performance of this
Agreement, comply with all applicable laws, including, without limitation,
Section 16 of the 1934 Act and the rules and regulations promulgated thereunder.

 
 
(iii)
The Company agrees to provide such additional information and to execute such
additional documents or instruments as may be reasonably requested by the Broker
in connection with the performance of this Agreement and to confirm compliance
with applicable law.

 
 
(iv)
The Company's Board has approved this Agreement.

 
 
(v)
This Agreement constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other laws affecting the
enforceability of creditors' rights and general principles of equity, and as
rights to indemnity hereunder may be limited by applicable law.

 
(b)
The Broker represents, warrants and covenants to the Company as follows:

 
 
(i)
The Broker has implemented reasonable policies and procedures, taking into
consideration the nature of the Broker's business, to ensure that individuals
making investment decisions will not violate the laws prohibiting trading on the
basis of Material Nonpublic Information.  These policies and procedures include
those that restrict any purchase or sale, or causing any purchase or sale, of
any security as to which the Broker has Material Nonpublic Information, as well
as those that prevent such individuals from becoming aware of or in possession
of such Material Nonpublic Information.  The Broker agrees to comply with Rule
10b-18 of the Securities Exchange Act of 1934, as amended, with respect to all
repurchases of the Shares pursuant to this agreement.

 
 
(ii)
In connection with all purchases of Shares, the Broker shall deliver to the
Company by facsimile or electronic mail, no later than the close of business on
the date such transaction is effected, all information relating to each share
purchase.

 
 
(iii)
This Agreement constitutes the legal, valid and binding obligation of the Broker
enforceable against the Broker in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other laws affecting the
enforceability of creditors' rights and general principles of equity, and as
rights to indemnity hereunder may be limited by applicable law.

 
 
2

--------------------------------------------------------------------------------


 
Section 3.                      Amendments.  This Agreement (including the
Initial Trading Instructions) may not be amended by the parties hereto, except
as follows: The parties hereto may amend the provisions of this Agreement
(including the Initial Trading Instructions), provided that at the time of such
amendment, the Company was not in possession of or aware of Material Nonpublic
Information.  Any modification by the Company will be made in good faith and not
as part of a scheme to evade the prohibitions of Rule 10b5-1. The amended
Agreement or Initial Trading Instructions, as the case may be, shall not take
effect until 30 days after the amendment is adopted.  During the 30 day period
between the adoption date of the amendment and the effective date of the
amendments, the unmodified Agreement or Initial Trading Instructions, as the
case may be, will remain in effect.
 
Section 4.                      Termination.  This Agreement shall terminate
upon the earlier to occur of the following:
 
(a)
The close of business on November 25, 2009; or

 
(b)
The Broker purchases the maximum number of Shares allowable under the Initial
Trading Instructions, as may be amended as provided in Section 3 hereof; or

 
(c)
The Agreement is terminated by either party immediately upon receipt of written
notice to the other party; provided, however, that with respect to any
termination by the Company pursuant to this Section 4(c) at the time of such
termination, the Company was not in possession of or aware of Material Nonpublic
Information and such termination was made in good faith and not as part of a
scheme to evade the prohibitions of Rule 10b5-1; or

 
(d)
Any purchase effected pursuant to this Agreement that violates (or in the
opinion of counsel to the Company or the Broker is likely to violate) Section 16
of the 1934 Act, any other provision of the Federal securities laws or
regulations adopted by the U.S. Securities and Exchange Commission thereunder,
or any other applicable Federal or State law or regulation; or

 
(e)
The Company materially breaches its obligations under this Agreement; or

 
(f)
The Company enters into a contract that prevents or materially restricts
purchases by the Company under this Agreement.

 
Section 5.                      Indemnification and Limitation on Liability; No
Tax, Accounting or Legal Advice.
 
(a)
The Company agrees to indemnify and hold harmless the Broker (and its directors,
officers, employees and affiliates) from and against all claims, liabilities,
losses, damages and expenses (including reasonable attorneys' fees and costs)
arising out of or attributable to:  (i) any material breach by the Company of
this Agreement (including the Company's representations and warranties), (ii)
any violation by the Company of applicable laws or regulations and (iii) any
action taken by the Broker in good faith and without negligence pursuant to this
Agreement.  This indemnification will survive the termination of this Agreement.

 
 
3

--------------------------------------------------------------------------------


 
(b)
Notwithstanding any other provision herein, the Broker will not be liable to the
Company for:  (i) special, indirect, punitive, exemplary, or consequential
damages, or incidental losses or damages of any kind, including but not limited
to lost profits, lost savings, and loss of use of facility or equipment,
regardless of whether arising from breach of contract, warranty, tort, strict
liability or otherwise, and even if advised of the possibility of such losses or
damages or if such losses or damages could have been reasonably foreseen, or
(ii) any failure to perform or for any delay in performance that results from a
cause or circumstance that is beyond its reasonable control, including but not
limited to failure of electronic or mechanical equipment, strikes, failure of
common carrier or utility systems, severe weather, market disruptions or other
causes commonly known as "acts of God."

 
(c)
The Company acknowledges and agrees that the Broker has not provided the Company
with any tax, accounting or legal advice with respect to this Agreement.

 
Section 6.                      Governing Law. This Agreement will be governed
by, and construed in accordance with, the laws of the State of New York, without
regard to such State's conflict of laws rules.
 
Section 7.                      Entire Agreement.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof, and supersedes any previous or contemporaneous agreements,
understandings, proposals or promises with respect thereto, whether written or
oral.
 
Section 8.                      Assignment.  This Agreement and each party's
rights and obligations hereunder may not be assigned or delegated without the
written permission of the other party and shall inure to the benefit of each
party's successors and permitted assigns, whether by merger, consolidation or
otherwise.
 
[The remainder of this page intentionally left blank]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
DEL GLOBAL TECHNOLOGIES CORP.
 


By:
/s/ Mark A. Zorko
Name:
Mark A. Zorko
Title:
Chief Financial Officer





MUTUAL SECURITIES, INC.




By:
/s/ Mitchell C. Voss
Name:
Mitchell C. Voss
Title:
President


 
5